Examiner’s CommentAllowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a switching power supply device comprising: a secondary side control circuit that performs on/off control of the synchronous rectification MOS transistor, wherein: the secondary side control circuit includes: an off-timing detection circuit that compares a drain voltage of the synchronous rectification MOS transistor with a threshold voltage, and detects a timing to turn off the synchronous rectification MOS transistor; and a threshold voltage setting circuit that sets the threshold voltage, and the threshold voltage setting circuit includes: a judgement timing detection circuit that generates a predetermined judgement timing signal at a judgment timing which is set immediately before rise of the drain voltage;Response to Office ActionPage 4Application Number: 16/794,428 a timing judgement circuit that compares the judgement timing signal with an off-timing detection signal which is output from the off-timing detection circuit, and determines which one of the judgement timing signal and the off-timing detection signal is earlier; and a voltage adjustment circuit that sets the threshold voltage according to the determination of which one of the judgement timing signal and the off-timing detection signal is earlier, in combination with all the limitations set forth in claim 1.  	Regarding claim 8, the prior art fails to teach or disclose a switching power supply device comprising: a secondary side control circuit that performs on/off control of the synchronous rectification MOS transistor, wherein: the secondary side control circuit .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838